IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44130

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 812
                                                )
       Plaintiff-Respondent,                    )   Filed: December 9, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
STEPHEN RAY ARD,                                )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of one year, for one count of possession of
       methamphetamine, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Stephen Ray Ard pled guilty to one count of possession of methamphetamine, Idaho
Code § 37-2732(c). The district court imposed a unified sentence of seven years, with a
minimum period of confinement of one year. Ard appeals, contending that his sentence is
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Ard’s judgment of conviction and sentence are affirmed.




                                                   2